945 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ned N. CARY, Jr., Plaintiff-Appellant,v.ANHEUSER-BUSCH COMPANIES, INC., Defendant-Appellee.andJim Babcock, Supervisor, Parker Hilliard, Union Steward, Defendants.
No. 91-2080.
United States Court of Appeals, Fourth Circuit.
Submitted July 3, 1991.Decided Oct. 1, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.   Robert G. Doumar, District Judge.  (CA-88-85-NN)
Ned N. Cary, Jr., appellant pro se.
Eva Susan Tashjian-Brown, McGuire, Woods, Battle & Boothe, Richmond, Va., Jonathan Gans Axelrod, Beins, Axelrod, Osborne & Mooney, PC, Washington, D.C., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ned N. Cary, Jr. appeals from the district court's order which denied his motion in opposition to assessment of costs and his motion to recover his own costs from appellees.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Cary v. Anheuser-Busch Co., CA-88-85-NN (E.D.Va. Mar. 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.